Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 21, 2022

                                             No. 04-22-00451-CV

                                   IN RE Francisco Moises GARZA III

                                             Original Proceeding 1

                                                    ORDER

        On July 21, 2022, relator filed a petition for writ of mandamus. After considering the
petition, real party in interest’s response, relator’s reply, and the record, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 21, 2022.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019CI12544, styled In the Interest of C.R.G.P., a Minor Child, pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.